FILED
                            NOT FOR PUBLICATION                              MAR 01 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30192

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00124-RFC

  v.
                                                 MEMORANDUM *
MICHAEL RALPH NILES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Michael Ralph Niles appeals from the 211-month sentence imposed

following his guilty-plea conviction for possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, and for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possession of a firearm during a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Niles contends that the district court erred in estimating the drug quantity

attributable to him because the estimate was based on allegedly unreliable

testimony from witnesses Linda Selph and Jonathan Rodriguez. The district court

did not err because it applied the correct burden of proof, used reliable evidence,

and erred on the side of caution. See United States v. Alvarez, 358 F.3d 1194,

1212-13 (9th Cir. 2004) (testimony of co-conspirators given under oath and subject

to cross-examination has sufficient indicia of reliability to support calculation’s

probable accuracy); United States v. Culps, 300 F.3d 1069, 1076-77 (9th Cir. 2002)

(multiplier method is one permissible method of approximating drug quantity).

      Niles also contends that his sentence is substantively unreasonable. In light

of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors,

Niles’ within-Guidelines sentence is substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                    11-30192